 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       THERESA BROOKE, a married woman                Case No: 2:18-cv-01826-KJM-DB
         dealing with her sole and separate claim,
12
                           Plaintiffs,
13                                                      ORDER
                v.
14
         HASAMUKH SARANG et al.,
15
                           Defendants.
16

17                    The court’s September 13, 2018 minute order directed the parties to promptly meet
18   and confer to discuss settlement of this action for a period of 45 days. ECF No. 14. Later that
19   same day, plaintiff filed a notice saying that defendant responded to plaintiff’s settlement offer
20   unprofessionally and exhibited a clear lack of willingness to discuss settlement in good faith.
21   ECF No. 15 at 2 (quoting defense counsel: “Don’t knock yourself out. The Judge issues this
22   order in every ADA access Case.1 We can offer [REDACTED] and dismissal of everything or
23   we will prevail at trial. If we don’t prevail via Law & Motion. Have you ever even tried a
24   case?”). On September 14, plaintiff filed a second notice of defense counsel’s continued
25   communications, including an e-mail with the subject line “Lol!!!,” in which counsel asked, “Are
26   you a little bit ‘sensitive’ that you don’t have any trial experience?” ECF No. 16 at 2.
27

28   1
         The court’s practice follows the recommendation of the court’s ADR judge as to all ADA cases.
                                                       1
 1                  On September 17, 2018, defense counsel filed a notice with the court asserting that
 2   plaintiff violated Federal Rule of Evidence 408 by disclosing statements made during
 3   compromise negotiations in its notices to the court, and requesting that the court strike the notices
 4   from the docket. ECF No. 17. Putting aside for now the question of whether defense counsel was
 5   engaging in any communication that could fairly be described as “compromise negotiations,”
 6   plaintiff has not presented evidence of any statement made during compromise negotiations
 7   “either to prove or disprove the validity or amount of a disputed claim . . . .” Fed. R. Evid. 408.
 8   The court DENIES defendant’s request.
 9                  Defendants’ counsel is ORDERED TO SHOW CAUSE on or before October 4,
10   2018 why he should not be sanctioned for the conduct described in plaintiff’s notices, which
11   appears to flout the court’s orders. See Moore v. Chase, Inc., No. 1:14-CV-01178-SKO, 2016
12   WL 521320, at *2 (E.D. Cal. Feb. 10, 2016) (“Any court which has the power to admit attorneys
13   to practice may also sanction them for unprofessional conduct.” (citations omitted)); see also L.R.
14   180(e) (“No attorney admitted to practice before this Court shall engage in any conduct that
15   degrades or impugns the integrity of the Court or in any manner interferes with the administration
16   of justice.”); Sacramento County Bar Association’s Standards of Professional Conduct (posted on
17   Judge Mueller’s web page; providing in pertinent part that “[l]awyers shall always act toward
18   other members of the bar in a professional, courteous, dignified, and civil manner, mindful that all
19   lawyers are officers of the court and members of a learned profession, and that every lawyer has a
20   duty to the justice system to act with integrity and to set a high standard of civility.”).
21                  Because it appears settlement discussions will not be fruitful in this case, the
22   court’s stay is VACATED and a Status Conference is set for October 11, 2018 at 2:30 PM in
23   Courtroom 3 before District Judge Kimberly J. Mueller, with the filing of a joint status report due
24   seven days prior.
25                  IT IS SO ORDERED.
26   DATED: October 1, 2018.
27
                                                             UNITED STATES DISTRICT JUDGE
28
                                                         2
